Exhibit 10.19

UNDER ARMOUR, INC.

DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES

Effective November 18, 2005



--------------------------------------------------------------------------------

UNDER ARMOUR, INC.

DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES

Effective November 18, 2005

Purpose

The purpose of the Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Under Armour, Inc.
and its subsidiaries, if any, that sponsor the Plan. This Plan shall be unfunded
for tax purposes and for purposes of Title I of ERISA.

ARTICLE 1

Definitions

1.01 For purposes of the Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the meanings indicated:

“Amended Annual Election Form” shall mean the Amended Annual Election Form
required by the Committee to be signed and submitted by a Participant to effect
a permitted change in the elections previously made by the Participant under any
Annual Election Form.

“Amended Distribution Election Form” shall mean the Amended Distribution
Election Form required by the Committee to be signed and submitted by a
Participant to effect a permitted change in the Distribution Election previously
made by the Participant under any Distribution Election Form.

“Annual Deferral Account” shall mean a Participant’s Annual Participant Deferral
for a Plan Year, as adjusted to reflect all applicable Investment Adjustments
and all prior withdrawals and distributions in accordance with Article 3 and the
provisions of the applicable Enrollment Forms.

“Annual Election Form” shall mean the Annual Election Form required by the
Committee to be signed and submitted by a Participant in connection with the
Participant’s deferral election with respect to a given Plan Year.

“Annual Participant Deferral” shall mean the aggregate amount deferred by a
Participant in respect of a particular Plan Year under Section 3.01.

“Base Annual Salary” shall mean the annual base salary payable to a Participant
by an Employer in cash in respect of services rendered during a Plan Year,
including any Elective Deductions, but excluding Bonus Amounts or other
additional incentives or awards payable to the Participant.



--------------------------------------------------------------------------------

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive the
balance of a Participant’s Annual Deferral Accounts under the Plan in the event
of the Participant’s death.

“Beneficiary Designation Form” shall mean the Beneficiary Designation Form or
Amended Beneficiary Designation Form last signed and submitted by a Participant
and accepted by the Committee.

“Board” shall mean the board of directors of the Company.

“Bonus Amounts” shall mean amounts paid pursuant to the Company’s annual bonus
plan then in effect.

“Change in Control” has the meaning set forth in the Under Armour, Inc. 2005
Omnibus Long-Term Incentive Plan; provided, that notwithstanding anything to the
contrary therein, a Change in Control shall not be deemed to occur under the
Plan as a result of any event or transaction to the extent that treating such
event or transaction as a Change in Control under the Plan would cause any tax
to become due under Section 409A of the Code.

“Claimant” shall have the meaning set forth in Section 13.1.

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time, and all regulations, interpretations and administrative guidance
issued thereunder.

“Committee” shall mean the Compensation Committee of the Company or such other
committee designated by the Board to administer the Plan.

“Company” shall mean Under Armour, Inc., a Maryland corporation, and any
successor to all or substantially all of its assets or business.

“Company Stock” shall mean the common stock, par value $.0003 1/3 per share, of
the Company.

“Disability” shall have the meaning set forth in Section 409A of the Code.

“Disability Benefit” shall mean the benefit set forth in Article 7.

“Distribution Election” shall mean an election made in accordance with
Section 5.01.

“Distribution Election Form” shall mean the Distribution Election Form required
by the Committee to be signed and submitted by a Participant with respect to a
Distribution Election for a given Plan Year.

“Election Form” shall mean, with respect to any Plan Account, the Annual
Election Form or the Amended Annual Election Form last signed and submitted by
the Participant and accepted by the Committee with respect to that Plan Account.

 

2



--------------------------------------------------------------------------------

“Elective Deductions” shall mean the deductions made from a Participant’s Base
Annual Salary and Bonus Amounts for amounts voluntarily deferred or contributed
by the Participant pursuant to all qualified and non-qualified compensation
deferral plans, including, without limitation, amounts not included in the
Participant’s gross income under Code Sections 125, 132(f)(4), 402(e)(3) or
402(h), provided, however, that all such amounts would have been payable in cash
to the Employee had there been no such plan.

“Employee” shall mean a person who is an employee of any Employer, as determined
by the Committee in its sole discretion.

“Employer” shall mean the Company or any of its subsidiaries (now in existence
or hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.

“Enrollment Forms” shall mean, for any Plan Year, the Annual Election Form, the
Distribution Election Form, the Beneficiary Designation Form and any other forms
or documents which may be required of a Participant by the Committee, in its
sole discretion.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

“Investment Adjustment” shall mean an adjustment made to the balance of any Plan
Account in accordance with Section 3.04 to reflect the performance of an
Investment Benchmark pursuant to which the value of the Plan Account is
measured.

“Investment Benchmark” shall mean a benchmark under the Plan from time to time
by the Committee for purposes of valuing Plan Accounts.

“Participant” shall mean any eligible Employee (i) who is selected by the
Committee to participate in the Plan, (ii) who elects to participate in the
Plan, (iii) who signs the applicable Enrollment Forms, (iv) whose signed
Enrollment Forms are accepted by the Committee, (v) who commences participation
in the Plan, and (vi) whose participation in the Plan has not terminated. A
spouse or former spouse of a Participant shall not be treated as a Participant
in the Plan or have an account balance under the Plan, even if he or she has an
interest in the Participant’s benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.

“Plan” shall mean the Under Armour, Inc. 2005 Deferred Compensation Plan For Key
Employees, which shall be evidenced by this instrument and by each Enrollment
Form, as they may be amended from time to time.

“Plan Year” shall mean the period beginning on January 1 of each year and ending
December 31.

“Specified Employee” shall mean a key employee (as defined for purposes of
Section 409A of the Code) of the Company or an Employer as of December 31st of a
given Plan Year and any person so identified shall be treated as a Specified
Employee for the 12-month period beginning on the first day of the fourth month
following such December 31st.

 

3



--------------------------------------------------------------------------------

“Survivor Benefit” shall mean the benefit set forth in Article 6.

“Termination of Employment” shall mean, with respect to a Participant, the
termination of such Participant’s employment with his or her Employer(s),
voluntarily or involuntarily, under circumstances that would constitute a
“separation from service” for purposes of Section 409A of the Code.

“Trust” shall mean the trust established in accordance with Article 14.

“Unforeseeable Financial Emergency” shall have the meaning set forth in
Section 409A of the Code, as determined in the sole discretion of the Committee.
In making its determination the Committee shall be guided by the prevailing
authorities applicable under the Code.

“Years of Service” shall mean the total number of actual or deemed full Plan
Years during which a Participant has been continuously employed by one or more
Employers.

ARTICLE 2

Eligibility, Selection, Enrollment

2.01 Selection by Committee. Participation in the Plan shall be limited to a
select group of management or highly compensated Employees of the Employers, as
determined by the Committee in its sole discretion. For each Plan Year, the
Committee shall select from that group, in its sole discretion, the Employees
who shall be eligible to make an Annual Participant Deferral in respect of that
Plan Year. The Committee’s selection of an Employee to make an Annual
Participant Deferral in respect of a particular Plan Year will not entitle that
Employee to make an Annual Participant Deferral for any subsequent Plan Year,
unless the Employee is again selected by the Committee to make an Annual
Participant Deferral for such subsequent Plan Year.

2.02 Enrollment Requirements. As a condition to being eligible to make an Annual
Participant Deferral for any Plan Year, each selected Employee shall complete,
execute and return to the Committee each of the required Enrollment Forms no
later than the last day of the immediately preceding Plan Year (or such earlier
date as the Committee may establish from time to time). Notwithstanding the
foregoing, (i) in the case of an Employee who first becomes eligible to
participate in the Plan during any Plan Year, such Employee shall complete,
execute and return to the Committee or its designee each of the required
Enrollment Forms no later than 30 days following the date on which such Employee
first becomes eligible to participate in the Plan (or such earlier date as the
Committee may establish from time to time) provided that such Annual Participant
Deferral shall apply only with respect to services performed subsequent to the
time such Enrollment Forms are accepted by the Committee and (ii) in the case of
any performance-based compensation (as such term is used in Section 409A of the
Code) based on services performed over a period of at least 12 months with
respect to any Employee, the Enrollment Forms with respect to such
performance-based compensation must be filed no later than 6 months before the
end of the performance period (or such earlier date as the Committee may
establish from time to time). In addition, each selected Employee shall have on
file with the Committee or its designee a completed Beneficiary Designation Form
prior to the date specified by the Committee, and the Committee shall establish
from time to time such other enrollment requirements as it determines necessary,
in its sole discretion.

 

4



--------------------------------------------------------------------------------

2.03 Commencement of Participation. Provided an Employee selected to make an
Annual Participant Deferral in respect of a particular Plan Year has met all
enrollment requirements set forth in the Plan and any other requirements imposed
by the Committee, including signing and submitting all Enrollment Forms to the
Committee or its designee within the specified time period, the Employee’s
designated deferrals shall commence as of the date established by the Committee
in its sole discretion. If an Employee fails to meet all such requirements
within the specified time period with respect to any Plan Year, the Employee
shall not be eligible to make any deferrals for that Plan Year.

2.04 Subsequent Elections. The Enrollment Forms submitted by a Participant in
respect of a particular Plan Year will not be effective with respect to any
subsequent Plan Year, except that the Beneficiary Designation Form on file with
the Committee will remain effective for all subsequent Plan Years unless and
until an Amended Beneficiary Designation Form is submitted. If an Employee is
selected to participate in the Plan for a subsequent Plan Year and the required
Enrollment Forms are not timely delivered for the subsequent Plan Year, the
Participant shall not be eligible to make any deferrals with respect to such
subsequent Plan Year.

ARTICLE 3

Participant Deferrals, Commitments, Investment Adjustments, Taxes and Vesting

3.01 Participant Deferrals.

(a) Deferral Election. The Committee shall have sole discretion to determine in
respect of each Plan Year: (i) whether a Participant shall be eligible to make
an Annual Participant Deferral; (ii) the form(s) of compensation which may be
the subject of any Annual Participant Deferral; and (iii) any other terms and
conditions applicable to the Annual Participant Deferral. To the extent
permitted by the Committee and subject to the terms and conditions provided by
the Committee, a Participant for a given Plan Year may make an election to defer
the receipt of amounts payable to the Participant in the form of Base Annual
Salary and Bonus Amounts for services rendered during that Plan Year. The
Participant’s election shall be evidenced by an Annual Election Form completed
and submitted to the Committee in accordance with the procedures and time frames
as may be established by the Committee in its sole discretion. The amounts
deferred by a Participant in respect of services rendered during a Plan Year
shall be referred to collectively as an Annual Participant Deferral and shall be
credited to an Annual Deferral Account established in the name of the
Participant. A separate Annual Deferral Account shall be established and
maintained for each Annual Participant Deferral.

(b) Minimum and Maximum Deferral. The Committee may from time to time designate
a minimum and/or maximum deferral amount applicable to Participants with respect
to a given Plan Year.

 

5



--------------------------------------------------------------------------------

(c) Deferral Designations. A Participant may designate the amount of the Annual
Participant Deferral to be deducted from his or her Base Annual Salary and/or
Bonus Amounts as specified in the applicable Enrollment Forms for a given Plan
Year.

 

  (i) Base Annual Salary. The Enrollment Forms may provide for deferrals to be
expressed as a percentage of his or her Base Annual Salary, a fixed dollar
amount or a percentage of Base Salary up to a fixed dollar amount, as determined
by the Committee. Such amount shall be withheld from each regularly scheduled
Base Annual Salary payment in equal amounts.

 

  (ii) Bonus Amounts. The Enrollment Forms which may provide for deferrals to be
expressed as either a percentage or a fixed dollar amount of specified Bonus
Amounts expected by the Participant, as determined by the Committee. If a
Participant designates the Annual Participant Deferral to be deducted from any
Bonus Amount as a fixed dollar amount and such fixed dollar amount exceeds the
Bonus Amount actually payable to the Participant, the entire amount of such
Bonus Amount shall be withheld.

3.02 Investment Benchmarks. The Committee shall establish from time to time the
Investment Benchmark or Benchmarks that will be used under the Plan, including
but not limited to: (i) Company Stock or (ii) a fixed income account paying
interest at either the Company’s borrowing rate or a published income index, as
determined by the Committee. The Committee reserves the right to change the
Investment Benchmarks applied to amounts deferred under the Plan, prospectively
or retroactively, at any time without the prior consent or notice of the
Participants in the Plan.

3.03 Adjustment of Annual Deferral Accounts. While a Participant’s Annual
Deferral Accounts do not represent the Participant’s ownership of, or any
ownership interest in, any particular assets, the Participant’s Annual Deferral
Accounts shall be adjusted in accordance with the Investment Benchmark(s),
subject to the conditions and procedures set forth herein or established by the
Committee from time to time. Any cash earnings generated under an Investment
Benchmark (such as interest and cash dividends and distributions) shall, at the
Committee’s sole discretion, either be deemed to be reinvested in that
Investment Benchmark or reinvested in one or more other Investment Benchmark(s)
designated by the Committee. All notional acquisitions and dispositions of
Investment Benchmarks under a Participant’s Annual Deferral Accounts shall be
deemed to occur at such times as the Committee shall determine to be
administratively feasible in its sole discretion and the Participant’s Annual
Deferral Accounts shall be adjusted accordingly. In addition, a Participant’s
Annual Deferral Accounts may be adjusted from time to time, in accordance with
procedures and practices established by the Committee, in its sole discretion,
to reflect any notional transactional costs and other fees and expenses relating
to the deemed investment, disposition or carrying of any Investment Benchmark
for the Participant’s Annual Deferral Accounts. Adjustments made in accordance
herewith shall be referred to as Investment Adjustments.

 

6



--------------------------------------------------------------------------------

3.04 FICA and Other Taxes.

(a) Annual Deferral Amounts. For each Plan Year in which an Annual Participant
Deferral is being withheld from a Participant, the Participant’s Employer(s)
shall withhold from that portion of the Participant’s Base Annual Salary and/or
Bonus Amounts that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes. If the
Committee determines that such portion may not be sufficient to cover the amount
of the applicable withholding, then the Committee may reduce the Annual
Participant Deferral to the extent necessary, as determined by the Committee in
its sole discretion, for the Participant’s Employer to comply with applicable
withholding requirements.

(b) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under the Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

3.05 Vesting. The Participant shall be vested in all amounts credited to his or
her Annual Deferral Account as of the date such amounts are credited to such
Participant’s Account.

ARTICLE 4

Suspension of Deferrals

4.01 Unforeseeable Financial Emergencies. If a Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee to
suspend any deferrals required to be made by the Participant. A petition shall
be made on the form required by the Committee to be used for such request and
shall include all financial information requested by the Committee in order to
made a determination on such petition, as determined by the Committee in its
sole discretion. The Committee shall determine, in its sole discretion, whether
to approve the Participant’s petition. If the petition for a suspension is
approved, suspension shall take effect upon the date of approval.

4.02 Disability. From and after the date that a Participant is deemed have
suffered a Disability, any standing deferral election of the Participant shall
automatically be suspended and no further deferrals shall be made with respect
to the Participant.

4.03 Resumption of Deferrals. If deferrals by a Participant have been suspended
during a Plan Year due to an Unforeseeable Financial Emergency or a Disability,
the Participant will not be eligible to make any further deferrals in respect of
that Plan Year. The Participant may be eligible to make deferrals for subsequent
Plan Years provided the Participant is selected to make deferrals for such
subsequent Plan Years and the Participant complies with the election
requirements under the Plan.

ARTICLE 5

Distribution of Plan Accounts

5.01 General. The balance of the Participant’s Plan Accounts shall be
distributed in a lump sum as soon as administratively practicable after the date
of the Participant’s Termination of Employment (but no earlier than six months
following the date of Termination of Employment in respect of any Participant
who is a Specified Employee).

 

7



--------------------------------------------------------------------------------

5.02 Withdrawal in the Event of an Unforeseeable Financial Emergency. Subject to
Section 5.03 in the event that a Participant experiences an Unforeseeable
Financial Emergency, the Participant may petition the Committee to receive a
partial or full payout of amounts credited to one or more of the Participant’s
Plan Accounts. The Committee shall determine, in its sole discretion, whether
the requested payout shall be made, the amount of the payout and the Annual
Deferral Accounts from which the payout will be made; provided, however, that
the payout shall not exceed the lesser of the balance of the Participant’s
Annual Deferral Accounts or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution. In making its determination under
this Section 5.02, the Committee shall be guided by the requirements of
Section 409A of the Code and any other related prevailing legal authorities and
the Committee shall take into account the extent to which a Participant’s
Unforeseeable Financial Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by the liquidation by the Participant
of his or her assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). If, subject to the sole discretion of
the Committee, the petition for a payout is approved, the payout shall be made
within ninety (90) days of the date of approval.

5.03 Valuation of Annual Deferral Accounts Pending Distribution. To the extent
that the distribution of any portion of any Plan Account is deferred, whether
pursuant to the limitations imposed under this Article 5 or for any other
reason, any amounts remaining to the credit of the Plan Account shall continue
to be adjusted by the applicable Investment Adjustments in accordance with
Article 3.

5.04 Payment on a Change in Control. Nothwithstanding anything to the contrary
set forth in a Participant’s Annual Distribution Election Form or the Plan, upon
the occurrence of a Change in Control, the Company will distribute all
previously undistributed Annual Deferral Accounts to Participants (or their
Beneficiaries, as the case may be).

5.05 Form of Payment. All distributions under the Plan shall be paid in cash.

ARTICLE 6

Survivor Benefit

6.01 Survivor Benefit. Subject to Article 5, a Participant’s Beneficiary shall
receive a Survivor Benefit equal to the balance of Participant’s Annual Deferral
Accounts, if the Participant dies before he or she has received a complete
distribution of his or her Annual Deferral Accounts.

6.02 Payment of Survivor Benefit. The Survivor Benefit shall be payable to the
Beneficiary indicated on the Participant’s Beneficiary Designation Form in a
lump sum payment. Subject to Article 5, the lump sum payment will be made within
ninety (90) days of the date on which the Committee is notified in writing of
the Participant’s death.

 

8



--------------------------------------------------------------------------------

ARTICLE 7

Disability Benefit

7.01 Disability Benefit. Notwithstanding any Distribution Election under Article
5, a Participant suffering a Disability shall receive a Disability Benefit equal
to the balance of his or her Annual Deferral Accounts. Subject to the terms of
Article 5, a Participant’s Disability Benefit shall be paid in a lump sum within
ninety (90) days of the Committee’s determination that the Participant has a
Disability.

ARTICLE 8

Beneficiary Designation

8.01 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under the Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

8.02 Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and signing a Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change a Beneficiary by completing, signing and submitting to the
Committee an Amended Beneficiary Designation Form in accordance with the
Committee’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Committee of an Amended Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

8.03 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.

8.04 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above or, if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s Aggregate
Vested Benefit, then the Participant’s designated Beneficiary shall be deemed to
be his or her surviving spouse. If the Participant has no surviving spouse, the
benefits remaining under the Plan to be paid to a Beneficiary shall be payable
to the executor or personal representative of the Participant’s estate.

8.05 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to the Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

8.06 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under the Plan with respect to the Participant, and
each of the Participant’s Annual Election Forms shall terminate upon such full
payment of benefits.

 

9



--------------------------------------------------------------------------------

ARTICLE 9

Leave of Absence

9.01 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the appropriate amounts shall continue to be withheld from the
Participant’s compensation pursuant to the Participant’s then current Annual
Election Form.

9.02 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

ARTICLE 10

Termination, Amendment or Modification

10.01 Termination. Although an Employer may anticipate that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and to terminate the Plan, at any time, with respect to its
participating Employees by action of its board of directors. In addition, the
Company may at any time terminate an Employer’s participation in the Plan. Upon
the termination of the Plan with respect to any Employer, subject to
Section 5.03, all amounts credited to each of the Plan Accounts of each affected
Participant shall be paid to the Participant or, in the case of the
Participant’s death, to the Participant’s Beneficiary, in a lump sum
notwithstanding any elections made by the Participant, and the Annual Election
Forms relating to each of the Participant’s Annual Deferral Accounts shall
terminate upon full payment of the balance of such Annual Deferral Accounts,
except that neither the Company nor any Employer shall have any right to so
accelerate the payment of any amount to the extent such right would cause the
Plan to fail to comply with, or cause a Participant or such Participant’s
Beneficiary to be subject to a tax under, the provisions of Section 409A of the
Code.

10.02 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part with respect to any or all Employers by the actions of the Committee;
provided, however, that (i) no amendment or modification shall be effective to
decrease the value of a Participant’s Annual Deferral Account in existence at
the time the amendment or modification is made, calculated as if the Participant
had experienced a Termination of Employment as of the effective date of the
amendment or modification and (ii) except as specifically provided in
Section 10.01, no amendment or modification shall be made after a Change in
Control which adversely affects the vesting, calculation or payment of benefits
hereunder or diminishes any other rights or protections any Participant or
Beneficiary would have had but for such amendment or modification, unless each
affected Participant or Beneficiary consents in writing to such amendment.

 

10



--------------------------------------------------------------------------------

10.03 Effect of Payment. The full payment of the applicable benefit under the
provisions of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under the Plan and each of
the Participant’s Annual Election Forms shall terminate.

ARTICLE 11

Administration

11.01 Committee Duties. This Plan shall be administered by the Committee. The
Committee shall also have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of the Plan and (ii) decide or resolve any and all questions
including interpretations of the Plan, as may arise in connection with the Plan.
When making a determination or calculation, the Committee shall be entitled to
rely on information furnished by a Participant or the Company.

11.02 Agents. In the administration of the Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

11.03 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

11.04 Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, and any Employee to whom duties of the Committee
may be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to the Plan,
except in the case of willful misconduct by the Committee or any of its members
or any such Employee.

11.05 Employer Information. To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.

ARTICLE 12

Other Benefits and Agreements

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

11



--------------------------------------------------------------------------------

ARTICLE 13

Claims Procedures

13.01 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. The claim must state with particularity the determination desired by
the Claimant. All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

13.02 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 13.03
below.

13.03 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

(a) may review pertinent documents;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the Committee, in its sole discretion, may
grant.

13.04 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

(a) specific reasons for the decision;

 

12



--------------------------------------------------------------------------------

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c) such other matters as the Committee deems relevant.

Arbitration. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
arbitration with respect to any claim for benefits under the Plan. Any and all
claims that are not resolved to the satisfaction of a Claimant under the above
provisions of this Article 13 shall be subject to arbitration conducted in
Maryland before a panel of three (3) arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. Unless
otherwise provided herein each party shall bear its own costs and expenses in
connection with such arbitration and the parties shall contribute equally the
arbitrators’ fees. The arbitrators’ decision in any dispute shall be final and
binding and shall not be subject to appeal or judicial review.

ARTICLE 14

Trust

14.01 Establishment of the Trust. The Company may establish one or more Trusts
to which the Employers may transfer such assets as the Employers determine in
their sole discretion to assist in meeting their obligations under the Plan.

14.02 Interrelationship of the Plan and the Trust. The provisions of the Plan
and the relevant Annual Election Forms shall govern the rights of a Participant
to receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Employers, Participants and the creditors of the
Employers to the assets transferred to the Trust.

14.03 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Agreement.

ARTICLE 15

Miscellaneous

15.01 Status of Plan. The Plan is intended to be (i) a plan that is not
qualified within the meaning of Code Section 401(a) and (ii) a plan that “is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employee” within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).
The Plan shall be administered and interpreted to the extent possible in a
manner consistent with that intent. All Plan Accounts and all credits and other
adjustments to such Plan Accounts shall be bookkeeping entries only and shall be
utilized solely as a device for the measurement and determination of amounts to
be paid under the Plan. No Plan Accounts, credits or other adjustments under the
Plan shall be interpreted as an indication that any benefits

 

13



--------------------------------------------------------------------------------

under the Plan are in any way funded. In addition, the Committee shall use its
reasonable best efforts to interpret and administer the Plan in a manner that
satisfies the requirements of Section 409A of the Code.

15.02 Unsecured General Creditor. In order to assist in the administration of
the Plan, the Employer in its discretion may establish a trust, the assets of
which, if any, will remain the property of the Employer and will be subject to
the claims of the Company’s creditors in the event of bankruptcy or insolvency.
For purposes of the payment of benefits under the Plan, any and all of an
Employer’s assets, whether or not held in a trust, shall be, and remain, the
general, unpledged unrestricted assets of the Employer. An Employer’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise to pay
money in the future.

15.03 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Annual Election Form, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Annual Election Form.

15.04 Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

15.05 Not a Contract of Employment. The terms and conditions of the Plan and the
Annual Election Form under the Plan shall not be deemed to constitute a contract
of employment between any Employer and the Participant. Such employment is
hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, except as otherwise provided in a written employment
agreement. Nothing in the Plan or any Annual Election Form shall be deemed to
give a Participant the right to be retained in the service of any Employer as an
Employee or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

15.06 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

15.07 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

14



--------------------------------------------------------------------------------

15.08 Captions. The captions of the articles, sections and paragraphs of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

15.09 Governing Law. Subject to ERISA, the provisions of the Plan shall be
construed and interpreted according to the internal laws of the State of New
York without regard to its conflicts of laws principles.

15.10 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Under Armour, Inc.

1020 Hull Street, 3rd Floor

Baltimore, Maryland 21230

Attn: General Counsel

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

15.11 Successors. The provisions of the Plan shall bind and inure to the benefit
of the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

15.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

15.13 Validity. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

15.14 Incompetent. If the Committee determines in its discretion that a benefit
under the Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

15



--------------------------------------------------------------------------------

15.15 Distribution in the Event of Taxation. If, for any reason, all or any
portion of a Participant’s benefit under the Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. Upon
the grant of such a petition, which grant shall not be unreasonably withheld, a
Participant’s Employer shall distribute to the Participant immediately available
funds in an amount equal to the taxable portion of his or her benefit (which
amount shall not exceed a Participant’s unpaid Aggregate Vested Balance under
the Plan). If the petition is granted, the tax liability distribution shall be
made within 90 days of the date when the Participant’s petition is granted. Such
a distribution shall affect and reduce the benefits to be paid under the Plan.

15.16 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

IN WITNESS WHEREOF, the Company has signed the Plan document as of November 2,
2005.

 

Under Armour, Inc. a Maryland corporation By:  

/s/ J. Scott Plank

Name:   J. Scott Plank Title:   Chief Administrative Officer

 

16